  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 1 of 11 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

VANDA PHARMACEUTICALS INC.,                    )
                                               )
                   Plaintiff,                  )
                                               )
       v.                                      )    C.A. No. _______________
                                               )
APOTEX INC. and APOTEX CORP.,                  )
                                               )
                   Defendants.                 )

                       COMPLAINT FOR PATENT INFRINGEMENT

              Plaintiff Vanda Pharmaceuticals Inc. (“Vanda”) for its Complaint against

Defendants Apotex Inc. and Apotex Corp. (“Apotex”) alleges as follows:

                                      I.    THE PARTIES

              1.       Plaintiff Vanda is a Delaware corporation with its principal place of

business at 2200 Pennsylvania Ave. NW, Suite 300E, Washington, DC 20037. Vanda is a

pharmaceutical company that focuses on the development and commercialization of new

medicines to address unmet medical needs, including HETLIOZ® (tasimelteon oral capsules),

for the treatment of Non-24-Hour Sleep-Wake Disorder (“Non-24”).

              2.       On information and belief, Apotex Inc. is a Canadian corporation with its

principal place of business at 150 Signet Drive, Toronto, Ontario M9L 1T9, Canada.

              3.       On information and belief, Apotex Corp. is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 2400

North Commerce Parkway, Suite 400, Weston, Florida 33326.

              4.       On information and belief, Apotex Corp. is a wholly owned subsidiary of

Apotex Inc.
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 2 of 11 PageID #: 2



               5.      On information and belief Apotex Corp. is the designated U.S. agent for

Apotex Inc. in accordance with 21 C.F.R. § 314.50(a) in connection with Abbreviated New Drug

Application No. 211607 (the “ANDA”).

               6.      On information and belief, Apotex Corp. is a generic pharmaceutical

company that distributes and sells generic pharmaceutical products in the State of Delaware and

throughout the United States that are manufactured by Apotex Inc. (Apotex Inc. and Apotex

Corp. are collectively referred to herein as “Apotex” unless otherwise specified).

                               II.   NATURE OF THE ACTION

               7.      This is an action arising under the patent laws of the United States (Title

35, U.S. Code, §§ 100, et seq.) based upon Apotex’s infringement of one or more claims of

Vanda’s U.S. Patent No. 10,449,176 (“the ’176 patent”), which, in relevant part, generally relates

to the use of tasimelteon in the treatment of circadian rhythm disorders or sleep disorders.

               8.      Vanda is the holder of approved New Drug Application No. 205,677 for

Hetlioz® (tasimelteon) capsules, 20 mg, which was approved by the Food and Drug

Administration (“FDA”) on January 31, 2014, for the treatment of Non-24 (“HETLIOZ®

NDA”), a circadian rhythm sleep disorder.

               9.      Tasimelteon is the active ingredient in HETLIOZ®.

               10.     On information and belief, Apotex filed its ANDA under § 505(j) of the

Federal Food, Drug, and Cosmetic Act (the “FFDCA”), to obtain approval to commercially

manufacture and sell generic tasimelteon capsules in its 20 mg strength for the treatment of Non-

24 (“Apotex’s ANDA Product”).

               11.     On information and belief, Apotex made and included in its ANDA a

certification under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certification”) that, in its




                                                 2
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 3 of 11 PageID #: 3



opinion and to the best of its knowledge, the ’176 patent is invalid, unenforceable, and/or that

certain claims will not be infringed by Apotex’s ANDA Product.

                 12.   Vanda received written notice of Apotex’s ANDA and Paragraph IV

Certification as to the ’176 patent on December 10, 2019 (“Notice Letter”), along with an

enclosed statement of Apotex’s alleged factual and legal bases for stating that the ’176 patent is

invalid, unenforceable, and/or will not be infringed by Apotex’s ANDA Product (“Detailed

Statement”).

                 13.   Apotex’s Detailed Statement does not provide any factual bases or other

statements alleging that the ’176 patent is unenforceable and invalid.

                 14.   This action is being commenced within 45 days of receipt of Apotex’s

Notice Letter.

                 15.   Apotex has infringed one or more claims of the ’176 patent under 35

U.S.C. § 271(e)(2)(A) by virtue of the filing of the Apotex ANDA with a Paragraph IV

Certification and seeking FDA approval of the Apotex ANDA prior to the expiration of the ’176

patent or any extensions thereof.

                 16.   Apotex has infringed one or more claims of the ’176 patent under 35

U.S.C. § 271(e)(2)(A) by virtue of the filing of the Apotex ANDA seeking FDA approval to

commercially manufacture, use, offer for sale, sell, distribute in, or import into the United States

generic tasimelteon for the treatment of Non-24 prior to the expiration of the ’176 patent or any

extensions thereof.

                                     III.   JURISDICTION

                 17.   This action arises under the patent laws of the United States,

35 U.S.C. §§ 100, et seq., and this Court has subject matter jurisdiction over Vanda’s patent

infringement claims under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.


                                                 3
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 4 of 11 PageID #: 4



               18.     This Court has personal jurisdiction over Apotex Corp. because Apotex

Corp. is incorporated in the State of Delaware.

               19.     On information and belief, Apotex’s registered agent for service of

process is Corporate Creations Network Inc., with an address at 3411 Silverside Road #104,

Tatnall Building, Wilmington, Delaware 19810.

               20.     This Court has personal jurisdiction over Apotex Inc. under Fed. R. Civ.

P. 4(k) because, on information and belief, Apotex Inc. is organized under the laws of Canada.

               21.     This Court has personal jurisdiction over Apotex Inc. because at least one

of the provisions under Del. Code Ann. tit. 10, § 3104, is satisfied. On information and belief,

Apotex satisfies at least § 3104(c)(1) (“[t]ransacts any business or performs any character of

work or service in the State), § 3104(c)(2) (“[c]ontracts to supply services or things in this

State”), § 3104(c)(3) (“[c]auses tortious injury in the State by an act or omission in this State),

and § 3104(c)(4) (“[c]auses tortious injury in the State or outside of the State by an act or

omission outside the State if the person regularly does or solicits business, engages in any other

persistent course of conduct in the State or derives substantial revenue from services, or things

used or consumed in the State”).

               22.     This Court also has personal jurisdiction over Apotex Inc. because this suit

arises out of and relates to Apotex Inc.’s activities, in concert with Apotex Corp., that are, and

will be, directed to Delaware. On information and belief, following any FDA approval of the

Apotex ANDA, Apotex Inc., in concert with Apotex Corp., will market and sell Apotex’s ANDA

Product that is the subject of the infringement claims in this action in the State of Delaware and

throughout the United States, including this judicial District.




                                                  4
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 5 of 11 PageID #: 5



                23.     On information and belief, Apotex Inc., directly and through its

subsidiaries, affiliates, or agents, including Apotex Corp., is in the business of manufacturing

generic pharmaceuticals that it distributes or has distributed in the State of Delaware and

throughout the United States.

                24.     Apotex Inc. and Apotex Corp., acting in concert, have committed, or

aided, abetted, contributed to, and/or participated in the commission of acts of patent

infringement that will lead to foreseeable harm and injury to Vanda, which manufactures

HETLIOZ® for sale and use throughout the United States, including in this judicial District. On

information and belief, and as indicated by the Notice Letter, Apotex prepared and filed ANDA

No. 211607 with the intention of seeking to market generic tasimelteon nationwide, including

within this judicial District.

                25.     On information and belief, Apotex plans to market and sell generic

tasimelteon in the State of Delaware, list generic tasimelteon on the State of Delaware’s

prescription drug formulary, and seek Medicaid reimbursement for sales of the Apotex ANDA

Product in the State of Delaware, either directly or through one or more of Apotex’s wholly

owned subsidiaries, agents, and/or alter egos.

                26.     On information and belief, Apotex knows and intends that its proposed

generic tasimelteon product will be distributed and sold in Delaware and will thereby displace

sales of HETLIOZ®, causing injury to Vanda.            Apotex intends to take advantage of its

established channels of distribution in Delaware for the sale of the Apotex ANDA Product.

                                          IV.    VENUE

                27.     Venue is proper in this judicial District under 28 U.S.C. § 1391(b) and (c)

and § 1400(b) because Apotex Corp. is incorporated in the State of Delaware and Apotex Inc. is




                                                 5
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 6 of 11 PageID #: 6



incorporated in Canada and may be sued in any judicial district in the United States in which

Apotex Inc. is subject to the Court’s personal jurisdiction.

                                  V.    THE PATENT-IN-SUIT

                                 (U.S. PATENT NO. 10,449,176)

                  28.   The allegations above are incorporated herein by reference.

                  29.   The ’176 patent covers, generally, a method of preventing or treating

disorders associated with a desynchronous melatonin or cortisol circadian rhythm.

                  30.   As explained in the ’176 patent, “this invention provides a method of

preventing or treating disorders associated with a desynchronous melatonin or cortisol circadian

rhythm, i.e., a circadian rhythm that is not synchronized with the natural day/night cycle.” The

’176 patent further explains “[s]uch method comprises internally administering to a patient

having a desynchronous melatonin or cortisol circadian rhythm an effective amount of a

melatonin agonist, in particular, tasimelteon or an active metabolite thereof, as described in this

specification.”

                  31.   Vanda is the owner of all rights, title, and interest in the ’176 patent,

entitled “Treatment of Circadian Rhythm Disorders.” The USPTO duly and legally issued the

’176 patent on October 22, 2019, to Marlene Michelle Dressman, Louis William Licamele, and

Mihael H. Polymeropoulos as inventors, which was assigned to Vanda. A true and correct copy

of the ’176 patent is attached to this Complaint as Exhibit A.

                  32.   The ’176 patent generally claims a method of preventing or treating

disorders associated with a desynchronous melatonin or cortisol circadian rhythm.           As an

example, claim 1 of the ’176 patent claims, “A method of treating a disorder associated with a

desynchronous cortisol circadian rhythm in an individual having a desynchronous cortisol

circadian rhythm, said method comprising internally administering to the individual an effective


                                                 6
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 7 of 11 PageID #: 7



amount of tasimelteon, wherein the disorder associated with a desynchronous cortisol circadian

rhythm is selected from a group consisting of: obesity, depression, and neurological

impairment.”

                                        VI.     COUNT I

                         (INFRINGEMENT OF THE ’176 PATENT)

                33.   The allegations above are incorporated herein by reference.

                34.   Apotex filed the Apotex ANDA under § 505(j) of the FFDCA to obtain

approval to commercially manufacture, use, offer to sell, and sell generic tasimelteon for the

treatment of Non-24 before the expiration of the ’176 patent and any extensions thereof.

                35.   Apotex’s Notice Letter states that Apotex filed the ANDA seeking

approval to manufacture, use, offer to sell, and sell generic tasimelteon in its 20 mg strength for

the treatment of Non-24 before the expiration of the ’176 patent. The Notice Letter represents

that an Amendment to Apotex’s ANDA was submitted with a Paragraph IV Certification that the

’176 patent purportedly is invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, or sale of Apotex’s ANDA Product.

                36.   Apotex thus has actual knowledge of the ’176 patent.

                37.   The    FDA-approved HETLIOZ®              Label instructs    physicians     that

“HETLIOZ is indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”

                38.   The    HETLIOZ®         Label   further   instructs   physicians   that   “[t]he

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the same time

every night.”

                39.   The HETLIOZ® Label also states “HETLIOZ is indicated for the

treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).”                 Non-24 is a neurological

impairment associated with a desynchronous cortisol circadian rhythm as set forth in Claims 1–9.


                                                 7
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 8 of 11 PageID #: 8



               40.     On information and belief, the Apotex ANDA seeks approval for a 20 mg

tasimelteon oral capsule for the treatment of Non-24.

               41.     Thus, the use of HETLIOZ® and any generic tasimelteon for the treatment

of Non-24 is covered by the ’176 patent, and Vanda has the right to enforce the ’176 patent and

sue for infringement thereof.

               42.     The ’176 patent is listed in FDA’s Approved Drug Products with

Therapeutic Equivalence Evaluations (the “Orange Book”) for HETLIOZ® in its 20 mg

strength.

               43.     On information and belief, the Apotex ANDA essentially copies the

HETLIOZ® Label as required by FDA, see 21 C.F.R. § 314.94(a)(iv), and therefore instructs,

recommends, encourages, and/or suggests physicians to infringe claims 1–9 of the ’176 patent.

               44.     On information and belief, if Apotex’s ANDA is approved, prescribers

and patients will follow the instructions in the proposed label for Apotex’s ANDA Product and

administer Apotex’s ANDA Product in a manner that would infringe claims 1–9 of the ’176

patent.

               45.     On information and belief, Apotex’s ANDA Product is not a staple article

of commerce and has no substantial uses that do not infringe claims 1–9 of the ’176 patent.

               46.     Apotex has infringed the ’176 patent under 35 U.S.C. § 271(e)(2)(A) by

virtue of its submission of the Apotex ANDA to FDA seeking to obtain approval for generic

tasimelteon in its 20 mg strength for the treatment of Non-24, which is covered by one or more

claims of the ’176 patent, prior to the expiration of the ’176 patent.

               47.     The commercial manufacture, use, offer to sell, sale, distribution, or

importation of products under the Apotex ANDA would infringe directly or contribute to or




                                                  8
  Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 9 of 11 PageID #: 9



induce the infringement of one or more claims of the ’176 patent, including claims 1–9 under 35

U.S.C. § 271(a), (b), and/or (c).

               48.     Vanda seeks entry of an order requiring that Apotex amend its Paragraph

IV Certification in the Apotex ANDA to a certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(III)    (“Paragraph   III   Certification”)   as   provided    in   21    C.F.R.

§ 314.94(a)(12)(viii)(A).

               49.     Vanda seeks entry of an order declaring that Apotex has infringed the ’176

patent by virtue of submitting its ANDA pursuant to 35 U.S.C. § 271(e)(2)(A).

               50.     Vanda seeks entry of an order pursuant to 35 U.S.C. § 271(e)(4), including

an order of this Court that the effective date of any FDA approval of the Apotex ANDA be a date

that is not earlier than the expiration of the ’176 patent or any later expiration of exclusivity for

the ’176 patent to which Vanda becomes entitled.

               51.     Vanda will be irreparably harmed if Apotex is not enjoined from

infringing or actively inducing or contributing to infringement of one or more claims of the ’176

patent. Pursuant to 35 U.S.C. § 283, Vanda is entitled to a permanent injunction against further

infringement. Vanda does not have an adequate remedy at law.

               52.     On information and belief, Apotex’s statement of the factual and legal

bases for its opinion regarding the invalidity and noninfringement of the ’176 patent is devoid of

an objective good faith basis in either the facts or the law. This case is exceptional and Vanda is

entitled to attorneys’ fees pursuant to 35 U.S.C. § 285.

               53.     To the extent Apotex commercializes its product, Vanda will also be

entitled to damages under 35 U.S.C. § 284.




                                                 9
 Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 10 of 11 PageID #: 10



                                    PRAYER FOR RELIEF

               WHEREFORE, Vanda respectfully requests that this Court enter judgment in its

favor against Apotex and grant the following relief:

               A.     an adjudication that Apotex has infringed directly, contributed to, or

induced the infringement of one or more claims of the ’176 patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting to FDA the Apotex ANDA to obtain approval for the commercial

manufacture, use, offer for sale, sale, distribution in, or importation into the United States of

generic tasimelteon for the treatment of Non-24 before the expiration of the ’176 patent;

               B.     a declaration that Apotex will infringe directly, contribute to, or induce the

infringement of one or more claims of the ’176 patent under 35 U.S.C. § 271(a), (b), and/or (c) if

it markets, manufactures, uses, offers for sale, sells, distributes in, or imports into the United

States generic tasimelteon for the treatment of Non-24 before the expiration of the ’176 patent;

               C.     an order requiring that Apotex amend its Paragraph IV Certification to a

Paragraph III Certification as provided in 21 C.F.R. § 314.94(a)(12)(viii)(A);

               D.     an order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any FDA approval of the Apotex ANDA for generic tasimelteon be a date that is not

earlier than the date of the expiration of the ’176 patent or any later period of exclusivity to

which Vanda is or may become entitled;

               E.     a permanent injunction enjoining Apotex, its officers, agents, servants,

employees, attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or

participation with any of them from infringing the ’176 patent, or contributing to or inducing

anyone to do the same, including the manufacture, use, offer to sell, sale, distribution, or

importation of any current or future versions of the product described in the Apotex ANDA;




                                                10
 Case 1:20-cv-00083-CFC Document 1 Filed 01/21/20 Page 11 of 11 PageID #: 11



               F.      an order enjoining Apotex, its officers, agents, servants, employees,

attorneys, affiliates, divisions, subsidiaries, and those persons in active concert or participation

with any of them from infringing the ’176 patent, or contributing to or inducing anyone to do the

same, including the manufacture, use, offer to sell, sale, distribution, or importation of any

current or future versions of the product described in the Apotex ANDA;

               G.      an assessment of pre-judgment and post-judgment interest and costs

against Apotex, together with an award of such interest and costs, in accordance with 35 U.S.C.

§ 284;

               H.      an award to Vanda of its attorneys’ fees incurred in connection with this

lawsuit pursuant to 35 U.S.C. § 285; and

               I.      such other and further relief as this Court may deem just and proper.

                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Karen Jacobs

                                               Karen Jacobs (#2881)
                                               Derek J. Fahnestock (#4705)
                                               1201 North Market Street
OF COUNSEL:                                    P.O. Box 1347
                                               Wilmington, DE 19899
Nicholas Groombridge                           (302) 658-9200
Eric Alan Stone                                kjacobs@mnat.com
Kira A. Davis                                  dfahnestock@mnat.com
Josephine Young
Daniel J. Klein                                Attorneys for Plaintiff
Jennifer Rea Deneault                          Vanda Pharmaceuticals Inc.
PAUL, WEISS, RIFKIND, WHARTON
  & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019
(212) 373-3000

January 21, 2020




                                                11
